Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 12/11/20.  Claims 1,41-42,79,109-111 and 118 are amended and claim 119 is added.  Claims 1-39,41-47,79,92-114 and 116-119 are pending.
The previous 112 first and second paragraph rejections are withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1-39,41-47,79,92-114,116-119   is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrljic ( 2015/0305390 ) in view of Teranishi ( 4379084).
For claims 1-7,11,15-21,24-25,26,27,30,32,33,34,36,37,47,81 Vrljic discloses meat substitute product.  The product comprises muscle replica, plant-based adipose and connective tissue.  Coacervates that include one or more proteins can be used to help bind the ingredients to each other.  The muscle replica and connective tissue comprises isolated and purified plant protein such as pea globuline, pea albumin, lentil protein,zein, chickpea protein, lupine protein, legume protein, mixture thereof etc..  The adipose replica comprises isolated plant protein, one or more oil and lecithin.  The oil is selected from the group consisting of  corn oil, olive oil, sunflower oil, flaxsee oil, palm oil, shea butter, cocoa butter, etc..  and combination thereof.  The adipose replica has a fat release temperature from 23 degrees C to 301 degrees C.  The one or more isolated and purified proteins can comprise an abundant protein that comprises  up to 80% of the total protein and can be from sources as set forth in paragraphs 0115-0119.  In some embodiments, proteins can be subjected to freeze alignment to texturize the proteins without extrusion.  The freeze-aligned protein can be subjected to further processing( by soaking in solutions comprising beef flavors and leghemoglobin) and used in combination with adipose replicas and connective tissue replicas.  In some embodiments, the fibers are formed by extrusion of the protein component through an extruder into asymmetric fibers prior to incorporation 
The adipose replica is equivalent to the claimed one or more agent release system; the muscle replica and the connective tissue replica is equivalent to the claimed one or more meat structured protein product.
Vrljic does not specifically disclose the emulsion comprising one or more agents to be released and the type of emulsion and agent as in claims 1,117-118, the specific sizes as in claim 6, the proportion as in claim 7, the composition as in claims 8-10, the amount of binding agent as in claims 11-12, the distribution as in claims 22-23, the specific proportion of as in claim 29, the emulsifier as in claim 35, the lipid as in claims 38-39, the agent to be released as in claims 41-44, the amount of fiber as in claim 45, the specific formulations as in claims 46-47, the agent to be released as in claim 79, the color agent as in claims 94-97, the amounts as in claims 101-103, the fold volume as in claim 105 , the size as in claim 106 , the features as in claims 109-114,116 and the emulsifier as in claim 119.
Teranishi discloses protein material having an emulsion dispersed therein, which emulsion contains both oil and water phases.  The external phase of the emulsion being an oil phase.  The 
	The agent to be released is an intended use of the product which does not determine the patentability of the product.  In any event, Vrljic discloses the adipose replica containing plant oil which can be modified with flavoring or other agents to recapitulate the taste and smell of meat during and after cooking.  Thus, it would have been obvious to one skilled in the art to add flavoring, aroma, coloring , tasting , protein,water etc.. or any components that are known to be associated with meat product to be released to optimize the meat replica product to be as closed to actual meat as possible. It would also have been an obvious matter of choice to select any type of agent depending on the flavoring, coloring, taste etc.. desired.  The selection of agent would have been within the skill of one in the art through routine experimentation.  Vrljic discusses the possible flavorings, odorants, aroma associated with meat product.  Optimization so that the most closely resemble to real product is possible would have been within the skill of one in the art through routine experimentation.  It would have been obvious to one skilled in the art to mix the adipose replica with the muscle and connective tissue replicas in the different ways depending on the appearance to actual meat product  desired.  For instance, if it desired to have the fat uniformly distributed throughout, it would have been obvious to .
Response to Arguments
Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive.
In the response, applicant argues that Vrljic is entirely devoid of any teaching or suggestion of a water-in-oil emulsion and that the creation of a plant-based adipose replica requires stabilization of the oil in water emulsion as set forth in paragraph 0188.  Applicant also points to paragraph 0182.  This argument is not persuasive.  Vrljic discusses the stabilization of the emulsion and paragraph 0188 
Applicant further compares O/W emulsion such as milk versus W/O emulsion such as margarine and argues that they are chemically and structurally unique such that it would not occur to one having ordinary skill in the art to substitute one type of emulsion for the other.  This argument is not persuasive  because the emulsions that applicant is comparing are two distinct type of products that are utilized individually.  However, the case is not the same as the emulsion disclosed in Vrljic and Teranishi which is mixed with other ingredients to form a product and both types of emulsion are disclosed to be combinable with protein to form meat substitute product.

Applicant refers to the affidavit filed on 5/19/20.  The affidavit had already been considered and was not found to be persuasive.  Applicant states Samples A and B are identical except for one being W/O and the other being Vrljic O/W.  The basis of the showing is unclear because it is not suggested to substitute the Vrljic emulsion into the claimed product.  Furthermore, the emulsions between the two samples are not the same besides type of O/W or W/O as depicted in the description.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 3, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793